DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US PUB 2017/0122978), hereinafter Li.

With respect to claim 1, Li discloses an electrical connection assembly, comprising: a main body which is a conductive rod structure (See element [120] in figure 7 of Li), wherein two ends of the main body are respectively defined as a contacting end (See element [120a] in figure 7 of Li) and a tail end (See element [120b] in figure 7 of Li), the contacting end is configured to be in contact with a device under test (See paragraph [0003] of Li), the main body has a limiting protrusion near the contacting end (See element [121b] in figure 7 of Li), and the limiting protrusion divides the main body into an exposed section (See the portion of [120] below surface [102] in figure 7 of Li) and a concealed section (See the portion of [120] above surface [102] in figure 7 of Li); and a spring which is a conductive structure (See [121] in figure 7 of Li) and sleeved around the main body (See element [120] in figure 7 of Li), wherein two ends of the spring are respectively defined as a first end (See the end denoted by [121b] in figure 7 
With respect to claim 3, Li discloses the electrical connection assembly according to claim 1, a tapered section of the spring is divided from the second tightly-coiled section, and an outer diameter of the spring within the tapered section gradually decreases (See paragraph [0030] of Li).
With respect to claim 4, Li discloses the electrical connection assembly according to claim 3, a minimum outer diameter of the spring within the tapered section is less than an outer diameter of the main body within the concealed section (See paragraph [0030] of Li).
With respect to claim 5, Li discloses the electrical connection assembly according to claim 3, wherein a minimum outer diameter of the spring within the tapered section is 0.6 to 0.8 of a maximum diameter of the spring within any other section aside from the tapered section (See paragraph [0030] of Li).
With respect to claim 6, Li discloses the electrical connection assembly according to claim 3, wherein the tapered section is arranged at the second end of the spring, and the end portion of the spring is formed at one end of the tapered section (See paragraph [0030] of Li in view of the spring shown in figure 7).
With respect to claim 7, Li discloses the electrical connection assembly according to claim 3, wherein a difference between a length of the spring along an axial direction when the spring is not pressed and a length of the concealed section of the main body along the axial direction is greater than an elastic stroke of the spring (See paragraph [0006] of Li in view of the spring shown in figure 7).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements wherein a fixing section of the main body is divided from the concealed section, an outer diameter of the main body within the fixing section is greater than an outer diameter of the main body within the concealed section excluding the fixing section, an inner diameter of the spring within the first tightly-coiled section is less than the outer diameter of the main body within the fixing section, and when one end of the spring is abutted against the limiting protrusion, the first tightly-coiled section and the fixing section of the main body are correspondingly fixed with each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2017/0192036 discloses a probe structure and probe device.
US PUB 2017/0097376 discloses a spring probe having outer sleeve and probe device 
having the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858